Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
2.  	Claims 1-16 and 18-21 are pending.

Response to Arguments
3.	Applicant’s arguments, see remarks, filed 12/2/21, with respect to 1, 8, 15 have been fully considered and are persuasive.  The 35 USC 112 and 102 rejections of 1-16 and 18-20 has been withdrawn. 

	A.  Remarks page 15-16, applicant’s assert the amendments overcome the 35 USC 112 and 102 rejections.

	It is agreed that the amendments overcome the rejections.  

B. Regarding applicant’s assertions page 18-19, regarding “by deriving high order bits of the numeric base” and “deriving high order bits of the numeric base” may not be separated from the retrieved master node number”




Allowable Subject Matter
4.	Claims 1-16 and 18-21 are allowed.

With respect to independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…generate, by at least the processor, a numeric base for primary identifiers of data objects of the new master node by deriving high order bits of the numeric base from the retrieved master node number, wherein the derivation includes reversing a bit order of a binary value derived from the retrieved master node number;
configure, by at least the processor, the new master node to assign the next unassigned number in a sequence of numbers beginning with the numeric base as the primary identifier for each data object created by the new master node; and …”, in combination with the other claimed limitations.   

Independent claims 8 and 15 recite similar limitations as that of claim 1 and are therefore allowed.
Dependent claims 2-7, 9-14, and 16-21 are allowed for being dependent to an already allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
	
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US5884322 by Sidhu et. al. (hereafter Sidhu) discloses assigning unique identifications to entities in a network and items in a database.  Sidhu provides for server entity identification and item identification see col. 3 line 29-52.  Where each server entity capable of obtaining a unique subset of identifications from other server entities, assigning an identification from its subset to another server entity, subdividing its own subset to form other unique subsets and assigning a unique subset to another server entity.  See abstract and see col. 3 line 29-52.  Sidhu does not appear to teach the above noted limitations.

U.S. 20100114826 by Voutilainen et. al. (Voutilainen) discloses having a distributed system managed by a configuration manager that stores configuration information to enable identification of data node or data nodes that store a current replica of the data store or some partition of it, 0008.  A primary master node may be designated as the configuration manager.  If primary master node has failed a new primary master node can be designated and possibly additional master nodes can be designated as part of the set of master nodes storing current 

US 20140237095 by Michael Bevilacqua-Linn (hereafter Bevilacqua-Linn) discloses having a plurality of nodes in a network system that may be assigned unique, sequential master node priority indications such as node identifier values.  The nodes are polled or send periodic reports to the current master node which may compare the master node priority value of the sending node and determines based on the accumulated node priority values whether a new master node should be selected.  See 0004.  Bevilacqua-Linn does not appear to teach the above noted limitations.


Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL PHAM/            Primary Examiner, Art Unit 2167